In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court, No. 375-992, Michael E. Kirby, J.
Writ granted. The judgment of the trial court is reversed. The trial court abused its discretion in ordering witness contact information, including the witness’s address and telephone number, be supplied to defendant, where the witness legitimately fears for her safety and defendant has no constitutional right to the witness’s information.